 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     JAMES BERRYMAN,                ) Case No. CV 17-7936-JPR
10                                  )
                      Petitioner,   )
11                                  )          J U D G M E N T
                 v.                 )
12                                  )
     C. KEETON, Warden,             )
13                                  )
                      Respondent.   )
14                                  )
15
16       Pursuant to the Order Dismissing Habeas Petition Without
17 Prejudice,
18       IT IS HEREBY ADJUDGED that this action is dismissed.
19
20
21
22 DATED: April 22, 2019
23                                   JEAN ROSENBLUTH
                                     U.S. MAGISTRATE JUDGE
24
25
26
27
28
